/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 2, 2015

                                       No. 04-14-00483-CV

                                     Rowland MARTIN, Jr.,
                                           Appellant

                                                 v.

                       Edward L. BRAVENEC and 1216 West Ave., Inc.,
                                       Appellees

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-07644
                            Honorable Dick Alcala, Judge Presiding


                                          ORDER
        Appellee has filed a Motion to Dismiss or in the Alternative Motion to Re-Plead or in the
Alternative Request for Extension of Time. Noting this court’s prior orders dated December 4,
2014, and December 8, 2014, specifying the two trial court orders before the court in this appeal,
appellee asserts the appellant’s brief ignores those orders and “addresses every issue ever
litigated.” Appellee’s motion to dismiss and motion to re-plead are DENIED; however, in
disposing of this appeal, this court will consider only those issues raised in appellant’s brief that
relate to the orders this court has expressly identified as the subject of this appeal. Appellee’s
request for an extension of time is GRANTED. Appellee’s brief must be filed no later than
March 2, 2015.

                                                      _________________________________
                                                      Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court